 Case 20-13635-mdc          Doc 16-1 Filed 12/14/20 Entered 12/14/20 15:38:11                   Desc
                                  Service List Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Stacey Knoth                                  :
                                                       :
                                                       :
                                                       :       Case No                20-13635MDC
                                                       :
Debtor(s)                                              :       Chapter 13



                                  CERTIFICATE OF SERVICE




        I, Brad J. Sadek, Esq., hereby certify that on December 14, 2020 a true and correct copy of
the Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, secured and
priority creditors, the Trustee and all other directly affected creditors per the address provided on
their Proof of Claims. If said creditor(s) did not file a proof of claim, then the address listed on the
Debtor’s credit report will be used for service.



                                                                            Very Truly Yours,

December 14, 2020                                                      /s/ Brad J. Sadek, Esquire
                                                                       Brad J. Sadek, Esquire
